Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As previously noted, claims 11-15 are withdrawn from further consideration as being drawn to a non-elected without traverse.  Claims 1, 9 and 10 are pending.
Drawings
The drawings were received on 3/8/22.  While these drawings are accepted, they remain objected to for the reasons set forth below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor” must be shown or the feature(s) canceled from the claim(s). None of the drawings, particularly with respect to FIGs. 1 and 2, show a processor, which, as claimed, is the recipient of all of the RSSI values as well as the element that performs all of the claimed steps and is the source of a transmission to the vehicle.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to because there remain numerous indicators that fail to clearly show what they are since they are only indicated to a general arrow pointing to nothing in particular.  For example, in FIG. 1, there is an indictor 22 which according to the legend represents a communication system but substantially points in the same manner as element 12 indicated as a vehicle.  Similarly, line indicator 28 for a door is substantially the same as arrow indicator 20 for an access system.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The abstract remains objected to for failing set forth any inventive subject matter which briefly describes the applicant’s invention.  The abstract merely describes what could be considered a measurement of a change in distance, i.e. the difference between the first RSSI and the second RSSI is representative of a first distance and the difference between the first RSSI and the third RSSI represents a further distance, thus, the difference between the two represents a change in distance between the second and third measurements of RSSI. Such calculations are old and well-known in the art of radio ranging. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims purport to control of access or operation of a vehicle on the basis of received RSSI values due to transmissions from a vehicle access device and a vehicle and differences therebetween. However, the claims fail to set forth in what manner the processor uses the two 
Regarding the applicant’s comments directed to the oppositely facing antennas, the applicant states “the antennas facing in opposite directions does not preclude them from receiving the same signal as antennas do not necessarily need to face the direction of a transmitted signal in order to receive it.” Such statement is not agreed with.  The two antennas are facing in opposite directions, one of which projects away from the vehicle and one of which projects inside the vehicle.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 fails to clearly and distinctly define the subject matter for the reasons set forth below.  It is unclear where this method is performed in order to accomplish the various steps.  It is unclear whether the processor is part of a vehicle access device or a vehicle or something different altogether. The processor is not described in the specification or drawings as being directed to anything in particular. The claims fail to make clear what component is considered the processor and where the processor resides.  Since it transmits “via the processor, a signal to the vehicle”, it appears that the processor is remote from the vehicle, however, such does not appear to be what the applicant describes in the specification.  The first and third RSSI values are described as being received at respective first and second antennas which is misdescriptive since it is not understood how the RSSIs are received thereat. Typically, a signal is received at an antenna but the RSSI values are measured by a detector circuit of some kind since an antenna is not capable of determining the RSSI values, nor is it clear if the RSSI values are pieces of data from somewhere else and merely transmitted as data received at the antenna, though this second interpretation does not appear to be supported by the specification as best understood.  Furthermore, while the first and third RSSI values are related to respective antennas, the second 
Regarding the applicant’s comments directed to the oppositely facing antennas, the applicant states “the antennas facing in opposite directions does not preclude them from receiving the same signal as antennas do not necessarily need to face the direction of a transmitted signal in order to receive it.” Such statement is not agreed with.  The two antennas are facing in opposite directions, one of which projects away from the vehicle and one of which projects inside the vehicle, and the antennas are encompassed by directional antennas.  Such 
Since the claimed subject matter is insufficiently enabled as set forth above and since the metes and bounds of the claims are not clearly and distinctly defined, it remains uncertain what the scope of the claims are intended to encompass.  As such, further examination on the basis of prior art is not applicable at this time.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646